     Case 2:07-cr-00130-RCJ-PAL Document 113 Filed 05/17/19 Page 3 of 3



 1                     UNITED STATES DISTRICT COURT
 2
                                  DISTRICT OF NEVADA
 3
                                        * * *
 4
 5
         UNITED STATES OF AMERICA,
 6
                     Plaintiff,
 7
 8      v.                                  CASE NO.: 2:07-cr-00130-RCJ-PAL
 9      TERRENCE McNICHOLS,

10                   Defendant.
11
12
13     ORDER CONTINUING HEARING ON DEFENDANTS REVOCATION
14                                OF SUPERVISED RELEASE
15
16                Based upon the Stipulation of the parties herein, and good cause
17   appearing,
18           IT IS HEREBY ORDERED that the Defendant Terrence McNichols’s
19   hearing on the Petition seeking revocation of his Supervised Release set for June
20   10, 2019 at the hour of 9:00 A.M. be vacated, and the same hearing be continued
21          17thday
     to the ___  dayof
                     of ________,
                        September,2019,
                                   2019 at
                                        at 9:30 a.m. of
                                           the hour  in LV
                                                        ___courtroom
                                                            __. M. 4B.
22
23                                    Dated this ___
                                                  21 day of May, 2019.

24
25                                    _____________________
26                                    United States District Court Judge
27
28


                                             -3-
